By the Court.

There is no question in our minds, respecting the constitutional authority of the legislature to enact the law on which the demandant’s claim to the land is predicated. Indeed, considering the well-known condition of many of the manufacturing *53corporations in the state, the necessity of legislative interposition for the safety of their creditors cannot be doubted. But we must give to the statute such a construction as shall not go beyond its necessary intendment. The provision is, that a creditor, in a rertain case, may levy his execution upon the body or estate of any member of the corporation. This must be understood of such as were members at the time of the commencement of the action, and of those only. In the case before us, Mills, whose estate was seized and levied upon, had ceased by his death to be a member of the corporation before the suit was brought. His estate was not then liable within the intent of the statute, and the demandant acquired no title to the demanded premises by his levy.
Judgment for the tenants,